DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related creating user profiles and providing the profiles for targeted advertisement. The claims recite receiving messages, collecting geolocation, creating, updating and storing user profiles, fulfilling advertisement demand, processing, identifying, accessing, generating, ranking, selecting and transmitting advertisement. 
Claims 1-17 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method).  Although claims 1-17 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
 The limitation of receiving, receiving, collecting, creating, updating and storing, fulfilling, processing, identifying, accessing, generating, ranking, selecting and transmitting advertisement, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a processor and server, nothing in the 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claim recites additional element of a processor and server. The claims as a whole merely describe how to generally apply the concept of creating user profile and selecting an advertisement based on information stored in the user profile. The processor and server are claimed and described in the specification at a high level of generality, which at best amounts to mere instruction to implement an abstract idea on a generic computer, or merely uses a generic computer as a tool to perform the abstract idea.  The steps of receiving, collecting, creating, updating and storing, fulfilling, processing, identifying, accessing, generating, ranking, selecting and transmitting advertisement, are considered generic computer functions and the combination of additional elements simply limits the use of the abstract idea to one particular environment or filed of use (e.g., computers). 
Under step 2B (determine whether any element, or combination, amounts to“significantly more” than the abstract idea itself):
The additional elements represent either a generic computer or steps that are normally performed by a generic computer including the steps of inputting and recommending. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucash et al. (US 2009/0006190 A1) in view of Smith et al. (US 7,343,328 B1) and further in view of Schumacher et al. (US 6,532,023 B1).
	Claims 1, 12, 15:
Lucash teaches processing by a listener process processing at a targeting server system a plurality of messages received by the targeting server system (search activity in a search engines), the plurality of messages including a first message, each message of the plurality of messages being sent from a respective server of a plurality of servers, and the first message including first user event data, collecting from a user device server with the targeting server system a geolocation, detected by a location device, of a user device of the first user (targeting system configured to present location-based advertisement) (see [0060]-[0065];

a first user profile corresponding to a first user and comprising first information from the first user event data and storing the user profile in a targeting database (profile or user-related information stored in a general data repository for providing targeted ads) (see [0037]-[0040], [0069]-[0076]); 
fulfilling by an advertising platform server system an advertisement demand at least in
part by: processing the plurality of messages received by the advertising platform server system to identify a request corresponding to the user device; identifying and accessing the second user profile from the second real-time database data store using data from the plurality of messages and the request (see [0002], [0070]-[0076]; and
generating by a sort and rotate process processing at the advertising platform server system, using data from the second user profile, two or more layers of advertisements from a candidate pool of advertisements, where sorting is performed by a sort and rotate filtering algorithm based on business rules and user context; wherein the fulfilling is independent of accessing the first user profile (when ad server fails to identify/retrieve one or more ads based on the content the ads based on location is retrieved)(0075]-0080]); 
ranking by a scoring algorithm processing at the advertising platform server system the two or more layers of advertisements in an order of priority, where the scoring algorithm is based on one or more of cost and historical performance (advertiser may bed on placement of location-based advertisements and/or estimated click-through-rates (CTR) may be used to determine a location-based, the commercial phrases selected based on user interest, random selection process or presenting a subset of commercial phrases for the location in rotating order; … (see [0075]-[0086],
selecting by the advertising platform server system a final set of advertisements from the two or more layers of advertisements (ads based on content and/or ads based on location;.. advertiser biding on the placement of location-based or determined based on estimated CTR)  in accordance with the order of priority and the intermediate sorting process, the final set of advertisements comprising a first set of one or more advertisements corresponding to a first layer of the two or more layers of advertisements retrieved from a first advertisement database and a second set of one or more advertisements corresponding to a second layer of the two or more layers of advertisements retrieved from a second advertisement database, the first set and the second set of advertisements selected based at least in part on (a) the detected geolocation of the user device and (b) one or more user preferences determined from the second user profile (determining the best N ads and showing only those N ads; scoring parameters can be weighted to increase or decrease … and presenting ads based on the score) (see [0075]-[0087]); and
transmitting to the user device visible content by the advertising platform server system representative of the final set of advertisements configured for display to a display device of the user device in accordance with the final sort to thereby enable the first user to interact with the final set of advertisements via the display device (see [0088]-[0091]).
Lucash failed to teach storing, by a targeting server system, the plurality of user profiles in a targeting database system having a dual architecture, the storing comprising storing the first user profile in a first relational database data store of the dual architecture and storing the second user profile in a second real-time database data store of the dual architecture, wherein the second data store is a key cache for serving the second user profile in real-time; 
product finder server including a dual databases serving information to business-to-business server)(see col. 3 lines 45 to col. 4 line 40). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the dual database in Lucash’s advertising service, as in Smith) in order to provide different information to different servers and to provide a speed in accessing the information.  
Lucash failed to teach queuing and pulling the messages queue.  Schumacher teaches an event recorder for recording events that resulted from user interaction including a listener where the listener process configures the targeting server system to queue at least two of the plurality of messages and pull the messages from the queue and store (see abstract, col. 2 lines 12-60, col. 4 line 1 to col. 5 line 19). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Schumacher’s queening and pulling of the events, in Lucash’s targeted advertising in order to determine an event that requires an action and to perform action based on the event. 
Claims 2, 14, 17:
Lucash teaches wherein the first user profile includes search data from a plurality of prior search requests of the first user, and the search data is obtained from at least two of the plurality of messages (see [0079]-[0082]).
Claim 3:
Lucash teaches sending the final set of advertisements for display on the user device (see [0033]-[0037]).
Claim 4:

Claim 5:    
Lucash teaches wherein the respective server is a search engine server, and the first user event data includes search terms submitted by a first user (see [0079]-[0082]).
Claim 6:
Lucash/Schumacher teaches wherein the receiving the plurality of messages comprises receiving the plurality of messages via the listener process of the data processing system, and the method further comprising queuing at least two of the plurality of messages m a message queue (see abstract, col. 2 lines 12-60, col. 4 line 1-56).
Claim 7:
    Lucash/Schumacher teaches wherein the storing the plurality of user profiles comprises storing information from the messages in the database (see [0037]-[0040], [0069]-[0076]).

Claims 8, 16:
Schumacher teaches wherein each of the plurality of messages includes an event corresponding to a user device, and each of the plurality of messages is sent from its respective server by user datagram protocol broadcasting. (see col. 2 lines 12-60, col. 4 line 1 to col. 5 line 19).

Claims 9, 10, 13:

Claim 11:
Lucash teaches receiving data from a first server, the data corresponding to user information collected by the first server; and updating the plurality of user profiles, including the first user profile, in the database using the data from the first server; and sending a matching user profile to a third-party from the server system based on receiving a user identifier matching a user profile (see [0079]-[0085]).
Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.  Regarding the rejection under Double Patenting, Applicant failed a Terminal Disclaimer. 
Regarding the 101 rejection, In re Oetiker has nothing to do with 101 rejection. Under the revised guidance of § 101. 2019, the examiner looks to whether the claim recites:
(i)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and If the claim recites a judicial exception; 
(ii)    additional elements that integrate the judicial exception into a practical application 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, then the examiner looks to whether the claim:
(iii)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or

Based on the guidance stated above, and as indicated before, the claims are directed toward the abstract idea of collecting, storing, accessing, sorting, ranking, selecting and transmitting.
Examiner notes that the claimed invention, as disclosed in Applicant’s specification, is related to creating user profiles for users and providing information about a user from a selected user profile in response to a request for user information. Further, the claim, as also described in the specification, recites using a processor, receiving plurality of messages (information) (such as search request from search engines), processing the messages (information) for creating user profiles. The specification further discloses that a plurality of user profiles are stored in a relational database and a portion of data from the profile is stored in a real-time database. In addition, the specification disclose advertisements are filtered to narrow the ad pool (scored and ranked) for selecting ads (the ads are sorted into different buckets (layer), e.g., selected bucket(s) are selected for each publisher). 
Therefore, contrary to applicant’s argument Examiner determined that the claims are similar to for example to Berkheimer (parsing and comparing data) and Ferguson (structuring a sales force or marketing company). 
Examiner also identified the additional elements in the claims, the server or processor (a targeting server system 152) performing the steps of processing messages, collecting data, creating and updating profile, storing, identifying, sorting, rotating, ranking and advertiser server performing the selecting and transmitting of advertisements. However, the servers in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. 
The claimed invention do not improve the processing system or the computer itself, to operate faster or efficiently, nor does it solve any technological problem. The claimed invention seem to be an improvement to the abstract idea of selecting targeted advertisement. Therefore, claims 1-17, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Regarding the rejection under 103, Applicant argues that Lucash, Smith or Schumacher taken individually or in combination do not teach or suggest sorting performed by a sort and rotate filtering algorithm based on business rules and user context,  neither reference sorts by user context as defined by paragraphs [0032] through [0036],… specifically Lucash, Smith or Schumacher taken individually or in combination do not teach or suggest ranking by a scoring algorithm processing at the advertising platform server system the two or more layers of advertisements in an order of priority, where the scoring algorithm is based on one or more of cost and historical performance.
According to the specification, the scoring algorithm is one based on the cost that the advertiser is willing to pay for advertisements, (the advertisers that pay the highest amount will have their ads appear most often. For a cost-per-impression (CPM) ad product, this is readily implemented. For a performance product (e.g., a pay-per-click advertising model, etc.), the business value depends on the likelihood that the user will click on the ad, multiplied by the revenue value of the click. In such a scenario, identifying ads that the user is most likely to click may be a key part of the scoring function). 
Lucash teaches that the ad targeting system could target ads based on search terms or keywords provided by a user (see [0075),… advertiser may bid for on the placement of location-based commercial phrases in addition to ads based on content,… techniques that do not involve the use of bids may be used to determine the advertisement, for example known or estimated CTR may be used, … or may be combined with advertiser bids using the ad context, content targeted adds can be retrieved from the ad repository (relational database that can be queried for ads) and selected based for example on user interest a random selection process or a process that presents subset of commercial phrase in a rotating order (see [0080]-[0082]). Further Lucash teaches that the ad targeting process determining ads based on ad context may including running ad auction to determine the best N ads, and only those N ads are shown to the user, … in some . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688